Citation Nr: 1526278	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-29 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as chronic fatigue syndrome (CFS).

2. Entitlement to service connection for a brain disorder claimed as white matter changes.

3.  Entitlement to service connection for a disorder manifest by joint pain.

4.  Entitlement to service connection for a disorder manifest by muscle tremors.

5.  Entitlement to service connection for a disorder manifest by carpal spasms.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

7.  Entitlement to service connection for a seizure disorder.

8.  Entitlement to service connection for irritable bowel syndrome (IBS).

9.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1983 to June 1987 and from March 1989 until March 1993.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from August and September 2007 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for the disorders indicated above.  The Veteran appealed the denials of service connection in these decisions, and the matters are now before the Board.  Since the time of their initial adjudication of the claims now on appeal, original jurisdiction has been transferred to the RO in Cheyenne, Wyoming.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in April 2015.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to special monthly compensation was raised by the Veteran in a September 2007 statement.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for a seizure disorder, muscle tremors, and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a disorder productive of fatigue for which service connection may be granted, to include as due to an Undiagnosed Illness.

2.  The Veteran does not have a disorder productive of white matter changes of the brain for which service connection may be granted, to include as due to an Undiagnosed Illness.

3.  The Veteran does not have a disorder productive of generalized joint pain for which service connection may be granted, to include as due to an Undiagnosed Illness.

4.  An acquired psychiatric disorder, diagnosed as major depressive disorder, was incurred in service.

5.  The Veteran does not have a disorder productive of carpal spasms for which service connection may be granted, to include as due to an Undiagnosed Illness.

6.  Prostate cancer is note not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).

2.  The criteria for service connection for white matter changes of the brain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).

3. The criteria for service connection for generalized joint pain of the brain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).

4. Major depressive disorder was incurred service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2014).

5. The criteria for service connection for carpal spasms have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).

6. Prostate cancer was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had two periods of service, including time at Marine Corps Base Camp Lejeune in North Carolina, and in Southwest Asia (SWA) during the Persian Gulf War.  While the Veteran has sought service connection for numerous symptoms and disorders, his primary contentions are essentially two-fold.  First, he has argued that many of his disorders are related to chemical exposures, including exposure during his time at Camp Lejeune and specifically while stripping and repainting aircraft in preparation for operations in the Persian Gulf.  Secondly, he has argued that the claimed disorders are symptoms of Undiagnosed Gulf War Syndrome.

With regard to chemical exposures incurred during service, the Board specifically recognizes that the Veteran's duties as an aircraft maintenance specialist and while working in the Corrosion Control Program (both confirmed by service personnel records) included - according to an March 1991 document - exposure to Aladine, epoxy polyamide, fiberglass resin, engine wash compound, zinc chromate, paint strippers, methyl ethyl ketone peroxide, and potassium dichromate.

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Of the disorders at issue, none are a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

In addition to those disorders incurred or aggravated during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

With regard to the Veteran's contentions relating to Camp Lejeune, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010); Fast Letter 11-03.  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel, and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease.

Personnel records confirm that the Veteran was stationed at Camp Lejeune extensively between 1984 and 1986, and during an April 2013 informal conference with a Decision Review Officer (DRO), the Veteran expressly indicated that "he did in fact want to expand the claim for service connection to encompass all eight issues as being related to exposure to contaminants while stationed [at] [Camp] Lejeune."

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital, and the Department of the Navy estimates indicate that as many as 630,000 active duty personnel may have been exposed; the contaminated wells supplying the water systems were identified and shut down by February 1985.  The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water. However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a "past public health hazard."

Scientific organizations, including the National Research Council NRC and ATSDR, have determined that some evidence is available that suggests the possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  Where associations are recognized, they are often based on experimental animal studies involving exposure dose rates generally considered to be in excess of the amount of exposure experienced by Camp Lejeune personnel.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  There are many unanswered questions regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.

Nonetheless, VA recognizes a National Academy of Sciences' NRC 2009 publication titled Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.  This report included a review of studies addressing exposure to Trichloroethylene (TCE), and Tetrachloroethylene or Perchloroethylene (PCE), as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure. Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  They include: 

 esophageal cancer
 lung cancer 
 breast cancer 
 bladder cancer 
 kidney cancer 
 adult leukemia 
 multiple myeloma 
 myleodisplasic syndromes 
 renal toxicity 
 hepatic steatosis 
 female infertility 
 miscarriage, with exposure during pregnancy
 scleroderma 
 neurobehavioral effects

Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  In this case, however, the Veteran has not claimed - nor does the record otherwise show - the onset or manifestation of any of the foregoing disorders.

The Veteran has also reported service in the Persian Gulf during the Persian Gulf War, and has suggested that one or more of his claimed disorders may be related to exposures during such service.  DD Form-214s of record confirm that during the Veteran's 1989 to 1993 period of service, he earned the Southwest Asia Service Medal (with two stars), the Kuwait Liberation Medal, and had just under seven months of foreign service.  Based on the foregoing, the Board finds that the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War consistent with the provisions of 38 C.F.R. § 3.317(e)(1) (2014).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  To that end, the Board notes that laypersons are competent to report objective signs of illness.  Layno v. Brown, 6 Vet. App. 465 (1994).

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

As an initial matter, on report of medical history in June 1982, the Veteran endorsed some history of leg cramps and chest pain, however these were described as "not remarkable" and a physical evaluation was normal.  There were no other relevant findings relating to those disorders and symptoms for which service connection is currently sought, and thus for the purposes of the immediate appeals, the Veteran presumed to have entered service in sound condition.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

Acquired Psychiatric Disorder

The Veteran contends that a current acquired psychiatric disorder was incurred as a result of service, including chemical exposures at Camp Lejeune and during the Persian Gulf War.  A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

On separating from his second period of active duty in March 1993, the Veteran endorsed a history of frequent trouble sleeping, and in September 1996 - just three years later - he reported being unable to relate to others, fear of meeting new people, unwillingness to leave his apartment, and mixture of enjoyment and hatred for being alone.  During his April 2015 hearing before the undersigned, the Veteran reported that symptoms of depression had begun in 1991 or 1992 and had been continuous since that time.

In June 2014 the Veteran underwent a VA examination during which he was diagnosed with Major Depressive Disorder (MDD).  The examiner noted the Veteran's complaints of frequent trouble sleeping on separation examination as well as service treatment records showing "mild situational insomnia," and opined that "in retrospect, it is determined that although not diagnosed as depression, the [V]eteran's complaints of 'frequent trouble sleeping' . . . herald[ed] the onset of his current [MDD]."  The examiner went on to note the Veteran's history of post-service mental health treatment and concluded that his "current Major Depressive Disorder (claimed as Depression) is at least as likely as not incurred in or caused by active duty military service from 1989 to 1993."

The Board finds the VA examiner's opinion to be highly probative, and the underlying rationale to be thorough and complete.  In reaching the foregoing conclusion, the examiner provided an exceptionally lengthy and detailed description of the Veteran's work and social history, and described the interplay between his MDD and the onset of poor sleep.

Accordingly, given the lack of evidnce indicating otherwise, the Board finds that MDD was incurred in service.  Service connection is therefore established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Carpal Spasms

The Veteran has reported a history of muscle tremors, which he believes are related to chemical exposures while stationed at Camp Lejeune, chemical exposures during his second period of active duty, or exposures from service during the Persian Gulf War. 

Service treatment records show that in January 1985, the Veteran bent down to pick up a pack and became unable to move due to back pain.  In March 1986 the Veteran's left knee locked and he had spasms in the quadriceps muscle, however on separation examination in April 1987, the Veteran's musculoskeletal system was normal.  In a March 1993 report of medical history at separation form his second period of service, the Veteran reported cramping in the legs, but a physical examination was again normal.

The claimed muscle tremors appear to be comprised of two sets of separate symptoms.  The first is manifest by cramping and spasms of the back, with a tremor of the hands; these symptoms are addressed in the remand portion of this decision.  

In May 2007 the Veteran reported hand spasms without any definite frequency, and a neurologic examination did not reveal any underlying cause of the spasms.  In November 2007, the Veteran reported a history of muscle twitching, which he associated with exposures during the Persian Gulf War.  

During his June 2014 VA examination, the Veteran described "rare carpal spasms during which both of his hands spontaneously and painfully curl up."  When this occurred, it did so bilaterally, and was associated with a burning sensation in the spine.  The Veteran had noticed that the symptoms were often precipitated by being overheated or feeling hungry.  These episodes occurred two to three times a year, and lasted for several minutes at a time, with the first such event occurring 20 years prior.

Neurological examination revealed a "minor Chvosteks's sign" with subtle contraction of the right orbicularis oculi muscle, but without the presence of gross Chvostek's sign.  Based on a neurological examination, and review of prior treatment records, the examiner found that the Veteran's clinical presentation raised the possibility of a metabolic disorder, and the examiner commented that "[s]uch disorders can sometimes be hereditary," and "are not known to be caused by any of the [V]eteran's reported chemical exposures."  The examiner concluded that the Veteran's carpal spasms represented a diagnosable chronic multisymptom illness with a partially explained etiology, and specifically was not related to a specific exposure event during service in Southwest Asia.

Service connection cannot be established under the authority 38 C.F.R. 3.317 for disorders of a partially explained etiology.  Thus, while service connection cannot be established on a presumptive basis, the Board has considered whether entitlement may be available on a direct basis, but finds that it is not.  The VA examiner reviewed and specifically discussed the Veteran's chemical exposures - both during the Persian Gulf War and while at Camp Lejeune - but concluded that the manifestations presented by the Veteran were  "sometimes be hereditary" and that the Veteran's symptoms "raises the possibility of a metabolic disorder."  Finally, the examiner concluded that the claimed symptoms were "less likely than not related to a specific exposure event during service in Southwest Asia" and were not caused by "any of the [V]eteran's reported chemical exposures."

During his April 2015 hearing before the undersigned, the Veteran suggested that his claimed tremor symptoms may be related to medication that he took for service-connected hiatal hernia and gastroesophageal reflux disease (GERD).  The Veteran is competent to report on symptoms which are capable of lay observation, but is not competent to opine on the clinical side-effects of medications - let alone to specifically associate current symptoms with reported potential side effects.  Accordingly, the Veteran's assertion is of no probative value in establishing service connection for carpal spasms on a secondary basis.

Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

White Matter Changes

The Veteran is seeking service connection for a disorder of the brain described as "white matter changes," which he specifically associates with chemical exposures while stationed at Camp Lejeune, and chemical exposures during his second period of active duty, or exposures from service during the Persian Gulf War.

Because the claim is somewhat general, the Board has taken an expansive view in an effort to consider it on the basis most favorable to the Veteran.  Nonetheless, even with an expansive view in mind, service treatment records, including entrance and separation examinations, show no complaints or treatment referable to the claimed disorder.

In May 2007 - following reports of smelling strange smells, and muscle twitching - the Veteran underwent a magnetic resonance imaging (MRI) study which revealed several small foci of increased signal intensity in the deep white matter tracts of the right frontal lobe laterally, and in the left mid parietal area of the brain.  The findings were described as "nonspecific and are consistent with mild chronic deep white matter disease."  The examiner report specifies that that no "acute edema hemorrhage or mass-effect [was] seen," and that "the visualized sinuses [were] normally aerated, and "[a]fter injection of contrast no abnormal enhancement is seen."  The final diagnostic impressions were of "[m]inimal chronic deep white matter changes," without "acute abnormality."  

On VA examination in June 2014, the examiner reviewed the May 2007 MRI report and noted that the current neurological examination was unremarkable.  Although the May 2007 report used the term "disease," the examiner nonetheless concluded that the findings did not "indicate any specific disease process," but rather "may simply reflect natural aging."  Having reviewed the entire record, the examiner concluded that there was no current diagnosis or chronic disability pattern.

In a May 2014 statement, the Veteran argued that the May 2007 MRI "specifically connects [White Matter Disease] to a disease process," and that the disorder is chronic and thus service connection should be granted under 38 C.F.R. § 3.317.  To the extent that White Matter Disease has been diagnosed, the disorder is not an "undiagnosed illness," and the Veteran has not exhibited or claimed to have any associated symptoms or any cluster of symptoms which may represent a multisystem illness.  Accordingly, the Veteran does not have a "qualifying chronic disability" for VA purposes, and service connection under 38 C.F.R. § 3.317 cannot be granted.

Considering the claim under a basis other than 38 C.F.R. § 3.317, the Board finds service connection cannot be granted.  Specifically, there is no competent evidence associating the laboratory finding of deep white matter tracts with service, to include chemical exposure at Camp Lejeune, or chemical exposures during the Veteran's second period of service.  While the Veteran has expressed his honest belief in such a connection, his assertions on such complex matters are not competent, and thus of little probative value.  Layno v. Brown, 6 Vet. App. 465 (1994).
	
Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


CFS

The Veteran has asserted, including in an August 2009 statement, that he has a cluster of symptoms - IBS, fibromyalgia, and digestive system disorders - which make it "apparent" that he has CFS.  He reported first complaining of chronic fatigue in 1995, but states that "medical tests at the time did not find anything."  In an October 1997 letter, the Veteran's brother confirmed witnessing the Veteran's poor sleeping habits, and insomnia which "keeps him awake all night," and leaves him "constantly tired and weak." 

The record reflects that in April 1985, the Veteran reported mental and physical fatigue, with general malaise and in March 1986 he reported increasing fatigue and malaise.  At separation examination in April 1987, however, there was no indication of any ongoing fatigue symptoms.  On separation from service in March 1993, the Veteran complained of frequent trouble sleeping.

The Veteran underwent an evaluation in July 2006 at which time it was noted that he had "chronic fatigue" and depression," and on VA examination in May 2014, he reported having felt "fatigued" for the past 15 years - with sleep disturbances for the prior 20 years.  The examiner noted that "debilitating fatigue reduced daily activity level to less than 50% of pre-illness level," but went on to indicate that the Veteran had no findings, signs or symptoms attributable to chronic fatigue syndrome.  The examiner noted that CFS "is a diagnosis of exclusion," and that the Veteran's depression with disturbed and inadequate sleep "appear the most probable causes of his fatigue."  This conclusion is highly consistent with a separate VA examination - described in greater detail above -which concluded that the Veteran's history of poor sleep was a symptom of his MDD.

The Veteran's assertions that he has CFS are not competent, and thus of little probative value in establishing a diagnosis for the disability.  Of far greater probative value, is the May 2014 examiner's conclusion that the symptoms which the Veteran attributes to CFS, are actually associated with his MDD.  Accordingly, the claimed symptoms have already been service-connected as part of MDD.  Given the lack of any separate and distinct disability, service connection for a disorder manifest by generalized fatigue - to include CFS - cannot be granted on a direct basis or under 38 C.F.R. § 3.317.

Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Joint Pain

The Veteran contends that an extensive history of joint pain is related to chemical exposures at Camp Lejeune and service during the Persian Gulf War.  Service treatment records show that in March 1986 the Veteran reported pain in the joints of the hands and knees, and the assessment - though nearly illegible - appears to state "some type of arthritis."  During his second period of service, furniture fell onto the Veteran's left foot in May 1990, and he reported left ankle pain, though x-ray examination was normal.

On separation examination in March 1993, the Veteran endorsed a history of recurrent back pain, however it was clarified that this related to a 1984 lumbar muscle strain, rather than current symptoms.  A physical examination was entirely normal regarding the extremities, spine, and other musculoskeletal systems.

On VA examination in July 1996, it was noted that the Veteran's joints "stiffen up easily."  The lumbar spine as without bony deformity, tissue swelling or tenderness, as were both wrists.  Radiographic imaging of the lumbar spine revealed a transitional lumbar vertebra with apparent sacralization of L5, or rudimentary intervertebral disc at S1.  In October 1997 the Veteran sent a letter to VA complaining of shoulder pain which occurred "only when drinking anything with carbonated water" and was localized around the left shoulder and collar bone area. 

In October 2007, the Veteran reported bilateral knee pain since 2000.  Pain occurred while sitting and standing, but was not necessarily precipitated by activity.  On physical examination of the knees there is no evidence of swelling, pain on palpation, or erythema, and no evidence of increased pain or decreased range of motion with repetitive use testing.  The Veteran's hips had also been painful since 2000.  The Veteran denied that symptoms had progressively worsened, but did report that symptoms made him uncomfortable on a constant basis.  Finally, the Veteran reported right elbow pain since 2005, with an occasional elbow pop.  There was no evidence of pain on palpation, erythema or swelling, and no evidence of increased pain or decreased range of motion with repetitive motion testing.  X-ray imaging showed minor degenerative changes of both knees, without acute osseous abnormality, minor degenerative changes in both hips, and unremarkable elbows.  The diagnoses were of degenerative joint disease of the knees and hips, but normal elbows.

Imaging of the low back in November 2007 revealed mild diffuse early degenerative disc changes in the lower lumbar levels.  

In July 2008 the Veteran underwent an orthopedic consultation, during which he reported that back pain began in 1984 when his back had locked up while "doing some military training."  He had a "quite severe episode at that time," and had intermittent back problems since then, but never enough that he needed to seek medical treatment.  The Veteran also reported knee pain over the preceding several months manifest by "some sharp pain."  A physical examination revealed no gross deformity of the spine, but some diffuse some pain in the thoracolumbar junction.  Knee motion was normal and symmetrical.  X-ray imaging studies were completed, and the final impression was of degenerative joint disease of the knees and degenerative changes of the back.

A January 2013 x-ray study of the cervical spine revealed multilevel cervical spine degenerative disease, with severe right C4-5 and moderate right C3-4 and C5-6
neuroforaminal stenosis, and moderate left C4-5 foraminal stenosis.  Shoulder x-rays showed mild bilateral acromioclavicular joint degenerative disease.

On VA examination in May 2014, the Veteran endorsed catching and occasionally popping of the neck, without significant injury in the past, though he did discuss having to carry a 40 pound barrel over his back and across his neck during service.  His current neck symptoms were limited to tightness and slight tenderness in the upper trapezius muscles bilaterally.  The examiner opined that the Veteran's neck symptoms were "probably related to poor sleep, nicotine dependence and posture," and did not "necessarily . . . warrant a specific diagnosis or point to a specific musculoskeletal pathology,"

The examiner next addressed the Veteran's complaints of an eight to nine year history of symptoms including numbness in the arms.  The Veteran indicated that pain was in the region of his upper trapezius muscles, and stated that pain was usually at a level of two out of ten.  The Veteran specified that he does not have pain in the shoulder joints, but rather gets crepitus to these joints if he does push-ups.  The examiner concluded that the Veteran had acromioclavicular degeneration, which was "a normal finding in middle aged persons."  Having reviewed the entire claims file, the examiner opined that there was no "significant military history of shoulder pathology," noted that the initial onset of symptoms was gradual and began 10 years after terminating military service.  The examiner opined that degeneration (arthritis) of both acromioclavicular joints was probably the result of age and mechanical forces.

The Veteran reported to the examiner that he had hurt his back in 1984 or 1985 during training, when he bent down to pick up his pack and felt severe pain and his back locked up.  Thereafter, the Veteran reported back pain two to three times a month lasting for 15 - 20 minutes.  While back pain had been only intermittent, symptoms had become constant over the past 10 years.  He now has an episode of severe back pain about twice a week, lasting up to 10 minutes at a time during which he cannot function.  The examiner concluded that the Veteran had osteoarthritis and spondylosis to the lumbar spine, but that the two in-service episodes represented "two self-limited episodes of lower back pain."  The examiner opined that lower back pathology was probably the result of age and mechanical forces.

Regarding the knees, the examiner recognized in-service complaints of knee pain and quadriceps spasms, but also noted the lack of ongoing knee problems during service.  The Veteran reported that his current knee pain began in 2000 or 2001, and that it was manifest by a constant, dull and achy feeling.  On examination the Veteran had slight laxity on collateral ligament stress, but no significant pathology.

As the foregoing shows, the Veteran's separate and distinct complaints of joint pain are attributable to identifiable diagnoses, with the exception of knee pain.  To the extent that neck, back, and shoulder symptoms are due to arthritis, this is a disease with a clear and specific etiology and thus service-connection under 38 C.F.R. § 3.317 is not warranted.  Regarding the Veteran's complaints of knee pain, there is no evidence that such pain is related to a multi-symptom illness or cluster of symptoms, nor did the examiner associate knee symptoms with an undiagnosed illness.  Accordingly service-connection under 38 C.F.R. § 3.317 also cannot be established for knee pain.

Regarding direct service connection, the Veteran's low back and shoulder pain have been associated with the "result of age and mechanical forces" rather than associated with in-service complaints.  To the extent that there was a single report of knee symptoms in 1986, the Board notes that the Veteran had no other complaints referable to the knees during either period of service, to include on separation examinations.  Furthermore, there is no evidence, other than the Veteran's noncompetent assertions, associating his current knee pain with service.  Finally, the Veteran had no complaints or reports of treatment referable to the neck during service, and - again - there is no evidence, other than the Veteran's noncompetent assertions, associating his current neck pain with service.

In total, the evidence does not show any connection between any of the Veteran's current complaints of join pain and service, and the criteria for the award of service connection on a presumptive basis relating to service in the Persian Gulf War have not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Prostate Cancer

The Veteran has reported that he has no family history of prostate cancer, and that his doctors have told him that he was "too young" to have prostate cancer.  In July 2007 he was diagnosed with the disease, and he has argued that it is related to chemical exposures while at Camp Lejeune, or during Persian Gulf War service.  Regarding his second period of service, the Board reiterates that the Veteran's duties included exposures to chemicals such as Aladine, epoxy polyamide, fiberglass resin, engine wash compound, zinc chromate, paint strippers, methyl ethyl ketone peroxide, and potassium dichromate.

Regarding potassium dichromate, in July 2009 the Veteran submitted a Material Safety Data Sheet (MSDS) from a manufacturer of the compound, which included toxicology information.  This information indicated that components of potassium dichromate were either reasonably anticipated to be a human carcinogen or were a known human carcinogen.  The Veteran also provided an article about cadmium, stating that the metal is "highly toxic and exposure . . . is known to cause cancer and targets the body's . . . reproductive . . . system."  In August 2013 the Veteran also cited to an Environmental Protection Agency report indicated that trichloroethylene (TCE) "is characterized as 'carcinogenic to humans' by all routes of exposure," with epidemiologic studies providing "limited evidence of an association between TCE exposure and other types of cancer, including . . . prostate."

In support of his claim, the Veteran has contended that prostate cancer is a slow-growing disease, which could have been present during service but which would not have been tested for given his young age at separation.  With regard to in-service genitourinary symptoms, service treatment records show that in May and June 1992, the Veteran reported increased urinary frequency and urgency.  These symptoms were related to urethritis, which resolved.

Thereafter, in July 2007 a biopsy confirmed the presence of prostate cancer following a steadily rising prostate specific antigen (PSA) level over the preceding year.

During an August 2009 urology consult at a VA facility in Dayton, Ohio, the Veteran's urology physician commented that the Veteran "was exposed to environmental contaminants of unknown types while he was over in the Persian Gulf area," and that his father "was a Vietnam veteran that did three tours of duty in Vietnam and most likely was exposed to Agent Orange."  In a written statement, the Veteran contended that the "doctor at the VA hospital in Dayton stated [his] cancer was most likely caused by unknown environmental contaminants in the gulf."  The Board understands the Veteran's confusion, but a review of the physician's report indicates that no etiology was suggested, only a simple observation regarding the Veteran's past exposure.

On VA examination in June 2014, the Veteran informed the examiner of his belief that his prostate cancer was caused by exposure to chemicals while in service.  Specifically, the Veteran cited exposure to contaminated water at Camp Lejeune from 1984 to 1989 and "continuous exposure" to TCE, benzene, potassium dichromate, sodium chromate, methyl chloride, lead, ethyl benzene, zinc chromate and cadmium from 1989 to 1993, and exposure to organophosphate pesticides and nerve gas during deployment in the Persian Gulf War.  

In consideration of these contentions, the examiner reviewed the MSDS of record and considered the specific nature and duration of the Veteran's time at Camp Lejeune.  The examiner also took down a detailed history from the Veteran regarding the nature of his in-service exposures while working as a mortar-man, and managing the paint shop at Camp Pendleton, and while stripping, cleaning and painting 28 helicopters over a period of two weeks in support of the Persian Gulf War.  The examiner expressly identified each of the numerous industrial compounds, aerosolized gasses, and liquids with which the Veteran came in to contact. 

The examiner conducted an exceptionally thorough review of the available literature and scientific research regarding each of those chemicals to which the Veteran was regrettably exposed, including while stationed at Camp Lejeune.  The Board finds it difficult to understate the thoroughness with which the examiner's review and consideration was conducted, including his specific application to the unique circumstances of the Veteran's exposures.  After several pages of discussion, the examiner concluded that the Veteran's prostate cancer:

is less likely as not (less than 50/50 probability) caused by or a result of his exposure to water contaminated with benzene, trichloroethylene, perchlorethylene and vinyl chloride (while at Camp Lejeune)or by or a result of his alleged exposure to the following chemicals: [trichloroethylene], [tetrachloroethylene] Benzene, Vinyl Chloride, Toluene, Organophosphate pesticide, Nerve gas, Aladine, Primer Coating Epoxy Polyamide, Fiberglass Resin, TURCO 6037 (Alternate Engine Wash), Primer Coating Zinc Chromate, [Paint] Stripper Mil-R-8194 (containing "Methylene Chloride, Sodium Chromate and Phenolic bodies"), Methyl Ethyl Ketone Peroxide, Potassium Dichromate, Sodium Chromate, Methyl Chloride, Lead, ethyl benzene, zinc chromate, and cadmium.

The examiner opined that the Veteran's "exposure and work history, and review of the literature do no support a causal relationship between his alleged chemical exposures during service and his prostate cancer."  

The Board finds the forgoing VA examination opinion to be exceedingly probative in concluding that the Veteran's prostate cancer was not related to service, to include exposure to contaminated ground water, or other chemicals.  While the Veteran has presented some treatise evidence suggesting a causal connection between some of the chemicals to which he was exposed and prostate cancer, this limited evidence is of far less probative value than the well-reasoned and carefully considered conclusion reached in the June 2014 VA examination.

Accordingly, the preponderance of the evidence is overwhelmingly against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in July and September 2007, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  Although attempts to verify the particular circumstances of the Veteran's Southwest Asia service were unsuccessful, the Board has nonetheless recognized that the Veteran had service in Southwest Asia and thus the lack of specific confirmation has not adversely affected the Veteran's appeals.

The duty to assist was further satisfied by VA examinations in May and June 2014 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Service connection for major depressive disorder is granted.

Service connection for fatigue, to include FCS, is denied.

Service connection for a brain disorder claimed as white matter changes is denied.

Service connection for a disorder manifest by joint pain is denied.

Service connection for a disorder manifest by carpal spasms is denied.

Service connection for prostate cancer is denied.



REMAND

Muscle Tremor and Seizures

On VA examination in June 2014, the Veteran stated that when holding items like cups or tools, his hands can shake, and that both hands suffer from this tremor.  Additionally his legs sometimes tremor when he sits, and tremors appeared worse under stress and when he felt hot.  These symptoms began in the late 1990s, and the Veteran was unaware of any family history of similar tremors.  Neurological examination did not show any clinically significant tremor and was otherwise unremarkable with respect to symptoms.  The examiner reviewed VA treatment records from 2006 and 2007 and noted that there was an "unrevealing neurological evaluation."  The conclusion was that the Veteran's clinical presentation did not lead to any diagnosis, nor did it reveal any chronic disability pattern.

Unfortunately, the Board finds the examiner's opinion to be inadequate, and thus a new examination must be provided.  Specifically, while the examiner opined that the Veteran does not have a chronic disability pattern related to seizure disorder, the Board is left without a determination regarding any underlying "undiagnosed illness" causing the Veteran's olfactory and tremor symptoms.  In other words, an examiner must state whether the claimed symptoms are due to a specific - but undiagnosable - illness.  To be clear, the examiner is not expected to diagnose the Veteran as having one or more "undiagnosed illnesses," but if the signs and symptoms present are not characteristic of known clinical diagnoses, the physician should so state.

IBS

The Veteran is currently service-connected for a post-operative hiatal hernia with GERD, and he has contended that IBS is possibly related to that disability.  He has also contended that, as with his other claimed disorders; IBS is due to chemical exposures while stationed at Camp Lejeune, or while service in the Persian Gulf War.  The Veteran had an extensive in-service history of gastrointestinal symptoms related to his service-connected hiatal hernia and GERD.  In an October 1997 statement, the Veteran reported feeling nauseated after eating, with the need to sit
and relax for about 45 minutes to an hour.

In April 2014 the Veteran was diagnosed with IBS and told to try the use of supplemental dietary fiber.  In May 2014, the Veteran underwent a colonoscopy biopsy to evaluate microscopic colitis.  The results of the biopsy were negative, and the evaluating physician felt that the Veteran's symptoms "could be related to the IBS."

On VA examination in June 2014, the Veteran reported that he had not been diagnosed with IBS until the prior month.  The Veteran could not recall any precipitating illness or medical treatments, but did remember a bad case of diarrhea when deployed which was successfully treated with medication.  The Veteran had only recently begun the use of fiber in his diet, which had been successful in reducing the number of bowel movements to one or two per day.  Symptoms has "essentially resolved with start of increased fiber in diet" according to the examiner.  The examiner opined that the Veteran's IBS was of uncertain origin, but was "likely
associated with stress, lack of sleep, and significant nicotine use."

Given that IBS has been potentially associated with a "lack of sleep," the Board finds that an examination opinion must be rendered in order to determine whether IBS is at least as likely as not secondary to a service-connected disease to include MDD or hiatal hernia with GERD.

Accordingly, these matters are REMANDED for the following action:

1.  The Veteran should be afforded a VA examination regarding his muscle tremors, seizure disorder, and IBS.  On examination, the examiner is to answer the following:

a.  Is the Veteran's disorder manifest by muscle tremors: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

b.  Is the Veteran's seizure disorder, manifest by olfactory hallucination (phantosmia): (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

c.  Is it at least as likely as not that the Veteran's IBS as caused by a service connected disease or injury, to include Major Depressive Disorder or hiatal hernia with GERD?

2.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be notified and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


